UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6990



BENJAMIN EARL COX,

                                              Plaintiff - Appellant,

          versus


DANIEL L.    STIENEKE;   MACK    JARVIS;   DAVID
CHESTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-267-5-F)


Submitted:   December 17, 1998             Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Earl Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Earl Cox filed an untimely notice of appeal. We dis-

miss for lack of jurisdiction. The time periods for filing notices

of appeal are governed by Fed. R. App. P. 4.      These periods are

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.     Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on May 11, 1998; Cox’s

notice of appeal was filed on June 29, 1998, which is beyond the

thirty-day appeal period.   His failure to note a timely appeal or

obtain an extension of the appeal period leaves this court without

jurisdiction to consider the merits of Cox’s appeal.   We therefore

dismiss the appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           DISMISSED




                                  2